Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the application filed on 11/20/2020.  
The information disclosure statement/s (IDS/s) submitted on 03/09/2021 and 07/07/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s has been considered by the examiner.  
The drawings filed on 11/20/2020 are acceptable.
Claims 1-20 are pending and have been examined.
Objection to the Drawings
Figure 3 is objected to as failing to comply with 37 CFR 1.84(p)(5) because it does not
include the following reference sign(s) mentioned in the description: Capacitance C1 and Capacitance C2 mentioned on paragraph [0041].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Objection to the Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to because of the following informalities:  It appears that
“the first coil 520” on line 2 of paragraph [0056] should be “the first coil 510”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Dupuls (US 7,856,219 B2).  

In re to claim 1, Dupuls discloses a transformer (i.e. see figs. 11-13), comprising: a substrate (i.e. 2002, fig. 20, see col. 14, lines 46-51) having a first surface and a second surface opposing the first surface (i.e. the two opposing surfaces of 2002); a primary winding having a first coil (i.e. first coil of the primary winding 2802, see fig. 28) in contact with and defining a first enclosed area on the first surface and a second coil (i.e. second coil of the primary winding of transformer  2802, see fig. 28) in contact with and defining a second enclosed area on the first surface, wherein the first and second enclosed area are disposed side by side and separated from each other (i.e. see col. 17, lines 19-42); a secondary winding having a third coil and a fourth coil each in contact with the second surface (i.e. first and second coil of the secondary winding of transformer 2802, see fig. 28).  Except, Dupuls fails to explicitly disclose wherein a capacitive coupling between the first coils and the third coil equals a capacitive coupling between the second coil and the fourth coil.  However, Dupuls discloses the claimed invention except for the “capacitive coupling between the second coil and the fourth coil”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have duplicated the capacitive coupling between the first coils and the third coil to the “capacitive coupling between the second coil and the fourth coil” , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
In re to claim 2, Dupuls discloses the transformer (i.e. see figs. 11-13) of claim 1, wherein at least a portion of the first coil (i.e. 1012, fig. 10C) is aligned with at least a portion of the third coil (i.e. third coil of transformer 2802, see fig. 28) along a vertical direction perpendicular to the first surface, and at least a portion of the second coil (i.e. third coil of transformer 2802, see fig. 28) is aligned with at least a portion of the fourth coil (i.e. fourth coil of transformer 2802, see fig. 28) along the vertical direction (i.e. see col. 17, lines 19-42).  
In re to claim 3, Dupuls discloses the transformer (i.e. see figs. 11-13) of claim 1, wherein the first coil comprises: a first coil (i.e. 1802, fig. 18a, see col. 14, lines 14-36) portion disposed in a first plane (i.e. see fig. 18a); a second coil (i.e. 1818, fig. 18b) portion disposed in a second plane parallel to and offset from the first plane (i.e. see fig. 18b); and at least one via connecting the first coil portion and the second coil portion (i.e. see col. 14, lines 14-36).

In re to claim 8, Dupuls discloses the transformer (i.e. see figs. 11-13) of claim 1, wherein the first coil (i.e. 1802, fig. 18a) and the second coil (i.e. 1818, fig. 18b) are connected in parallel see col. 14, lines 14-36).  
Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
In re to claim 4, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a fourth coil portion disposed in a fourth plane parallel to and offset from the third plane; and at least one via connecting the third coil portion and the fourth coil portion”.
In re to claim 6, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a current path comprising the first coil and the second coil connected in series, the current path configured to generate magnetic fields along opposing directions in the first enclosed area and the second enclosed area, respectively when a current flow along the current path”.
In re to claim 9, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “each of the first enclosed area and the second enclosed area comprises an aperture that passes through the substrate, and wherein the transformer further comprises a magnetic material disposed in apertures in both the first enclosed area and the second enclosed area”.  
In re to claim 5, claim 5 depend from claim 4, thus is also objected for the same reasons provided above.     
In re to claim 7, claim 7 depend from claim 6, thus is also objected for the same reasons provided above.     
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.

Claims 10-20 are allowed over the art of record. 
	The following is an examiner’s statement of reasons for allowance: -
In re to claim 10, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a fourth coil in contact with the second surface, at least a portion of the second coil is aligned with at least a portion of the fourth coil along the vertical direction; wherein the first and second enclosed area are disposed side by side and separated from each other”.
In re to claim 15, None of the cited prior art alone or in combination disclose or teach the claimed inventions in which “a third coil in contact with the second surface, wherein the first coil is aligned with the third coil along a vertical direction perpendicular to the first surface; a second transformer comprising a second coil in contact with the second surface, and a fourth coil in contact with the second surface, wherein the second coil is aligned with the fourth coil along the vertical direction”.
In re to claims 11-14, claims 11-14 depend from claim 10, thus are also allowed for the same reasons provided above.     
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also allowed for the same reasons provided above.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the 
Claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEMANE MEHARI whose telephone number is (571)270-7603.  The examiner can normally be reached on M-F 9AM TO 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YEMANE MEHARI/Primary Examiner, Art Unit 2839